Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 01/25/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
	New claims 18-21 have been examined on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 18-21 are directed to a natural product (i.e., a law of nature/a natural phenomenon-e.g. step 1).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that 
Claims 18-21 are drawn to a composition (as a natural oral composition such as a pharmaceutical or nutritional or a nutraceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) (i.e. all the claimed active ingredients are naturally-occurring ingredients). Moreover, the claimed composition (as an oral composition such as a pharmaceutical or nutritional or a nutraceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the claimed composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein)-i.e., there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the instantly claimed preparatory steps (i.e. demonstrated evidence of the preparatory step of such as wherein oil palm vegetation liquor is a by-product of the oil palm milling process have caused the resulting claimed composition (as an oral composition such as a pharmaceutical or nutritional or a nutraceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) to have any significant 
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Response to Arguments
Applicant’s arguments submitted on 01/25/2021 regarding the USC 101 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that the composition of matter of the present invention through the recently submitted claims was limited and characterized to be a pharmaceutical formulation, nutritional supplement, or nutraceutical supplement, which marks the difference from the naturally occurring counterparts, since the present invention is understood by the person skilled in the art as encompassing pharmaceutically acceptable carriers, additives, or other synthetic substances that may be added to produce pharmaceutical, nutritional, or nutraceutical composition. Examiner, however, disagrees because since the claimed claims are drawn to a 
Moreover, Applicant argues that the Applicant further raises that the composition of the present invention requires human intervention to begin with, wherein oil palm vegetation liquor is a by-product of the oil palm milling process wherein the natural products from oil palm have gone multiple stages of processing which may include being subjected to extreme temperatures which does not occur in nature. With regards to functional differences, naturally occurring counterparts, which may refer to naturally occurring compositions, cannot readily provide a therapeutically effective amount for inducing an effect of inhibiting β-amyloid inside the human body.  Examiner, however, disagrees because since the claimed claims are drawn to a composition (as a natural oral composition such as a pharmaceutical or nutritional or a nutraceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) (i.e. all the claimed active ingredients are naturally-occurring ingredients), 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21 are rejected under 35 USC 102(a)(1) as being anticipated by Samban-Thamurthi et al. (WO 2010087693 A1).
A composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier is claimed. 
	Samban-Thamurthi teaches a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) [please note the cited reference’s composition also treats the claimed neurodegenerative disease such as Alzheimer’s disease] (see entire document including e.g.-title and abstract).
	Therefore, the claimed invention is deemed to anticipate the claimed invention. 

Claims 18-21 are rejected under 35 USC 102(a)(1) as being anticipated by Leow et al. (“Oil palm phenolics confer neuroprotective effects involving cognitive and motor functions in mice” Nutritional Neuroscience, Vol. 16, No. 5, pp. 207-217 (September 2013)).
A composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier is claimed. 
	Leow teaches a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) (see entire document including e.g.- abstract).
	Therefore, the claimed invention is deemed to anticipate the claimed invention. 

Claims 18-21 are rejected under 35 USC 102(a)(1) as being anticipated by Phang et al. (WO 2009110782 A1).
A composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier is claimed. 
	Phang teaches a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) (see entire document including e.g.-title and abstract).
	Therefore, the claimed invention is deemed to anticipate the claimed invention. 
           Please also note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 USC 103 as being unpatentable over Samban-Thamurthi et al. (WO 2010087693 A1).
A composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics is claimed. 
	Samban-Thamurthi teaches a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics [please note the cited reference’s composition also treats the claimed neurodegenerative disease such as Alzheimer’s disease] (see entire document including e.g.-title and abstract).
It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics, based upon the beneficial teachings provided by Samban-Thamurthi (as fully discussed above). The adjustment of a particular conventional working condition therein (e.g. determining suitable amount/ranges/ratios of each active ingredient within the composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
            Please also note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Response to Arguments
Applicant’s arguments submitted on 01/25/2021 regarding the USC 102 and 103 rejections have been carefully considered but are not deemed persuasive. 
           Applicant argues that it is noted that Sambanthamurthi discloses any teaching that favorably suggests the use of vegetation liquor for inhibiting the aggregation of β-amyloids which may lead into neurotoxicity which include diseases which may be association with the aggregation of β-amyloids. Without such obvious suggestion to select such mode of action, a person of ordinary skill in the art may consider that the therapeutically effective amount for different desired effects may be significantly different.  Examiner, however, disagrees because since Sambanthamurithi, in its entire document including e.g.-title and abstract, teaches a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water), Examiner still maintains that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent/intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112). [Also, please note the cited reference’s composition of Sambanthamurithi also treats the claimed neurodegenerative disease such as Alzheimer’s disease]
           Moreover, Applicant argues that it “consisting of” a therapeutically effective amount of vegetation liquor and at least one pharmaceutically acceptable carrier. Sambanthamurthi fails to provide an obvious suggestion for the specific selection and combination of such features. Examiner, however, disagrees because since Sambanthamurithi, in its entire document including e.g.-title and abstract, teaches a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water) [please note the cited reference’s composition of Sambanthamurithi also treats the claimed neurodegenerative disease such as Alzheimer’s disease], Examiner still maintains the claimed invention is deemed to anticipate the claimed invention. In the alternative, Examiner also maintains that it would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics, based upon the beneficial teachings provided by Samban-Thamurthi (as fully discussed above). The adjustment of a particular conventional working condition therein (e.g. determining suitable amount/ranges/ratios of each active ingredient within the composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
           Furthermore, Applicant argues that although Leow discloses briefly about the effects of palm phenolics beta-amyloids, Leow has not provided and specific disclosure or suggestion to favorably select beta-amyloid inhibition among other mechanisms of action identified which lays out a number of possibilities not only within the choice of mechanisms of action or gene regulation, but also within the determination of therapeutic effective amounts, composition concentrations, dosages, confirmatory and experimental tests of optimized inhibition, combination with other substances such as carriers, and even consideration of numerous factors that may lead to an effective and functional pharmaceutical composition, nutritional composition, or nutraceutical composition.  Such factors in consideration may only be few of many that a person of ordinary skill in the art may consider as requiring undue burden of experimentation to arrive at the same solution offered by the present invention. Examiner, however, disagrees because since Leow, in its entire document including e.g.-abstract, teaches a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water), Examiner still maintains that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).
          Lastly, Applicant argues that Phang et al. do not provide any favorable disclosure to prompt a skilled person towards (1) neuroprotective treatment using palm phenolics, (2) beta-amyloid inhibition, or even (3) determination of effective amounts eliciting beta-amyloid inhibition to arrive at the solution offered by the present invention.  Examiner, however, disagrees because since Phang, in its entire document including e.g.-title and abstract, teaches a composition (as an oral composition such as a pharmaceutical) comprising a vegetation liquor whereas the vegetation liquor is oil palm phenolics and a pharmaceutical acceptable carrier (the pharmaceutical acceptable carrier could just be natural water), Examiner still maintains that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDALL O WINSTON/           Examiner, Art Unit 1655               

/MICHAEL BARKER/           Primary Examiner, Art Unit 1655